Title: From Thomas Jefferson to Alexander von Humboldt, 28 May 1804
From: Jefferson, Thomas
To: Humboldt, Alexander von


          
            Sir
            Washington May 28. 04.
          
          I recieved last night your favor of the 24th. and offer you my congratulations on your arrival here in good health after a tour in the course of which you have been exposed to so many hardships and hazards. the countries you have visited are of those least known, and most interesting, and a lively desire will be felt generally to recieve the information you will be able to give. no one will feel it more strongly than myself, because no one perhaps views this new world with more partial hopes of it’s exhibiting an ameliorated state of the human condition. in the new position in which the seat of our government is fixed we have nothing curious to attract the observation of a traveller and can only substitute in it’s place the welcome with which we should recieve your visit, should you find it convenient to add so much to your journey. Accept I pray you my respectful salutations and assurances of great respect and consideration.
        